Citation Nr: 1508956	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  13-03 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides or as secondary to diabetes mellitus. 

3.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to diabetes mellitus. 

4.  Entitlement to service connection for obstructive sleep apnea, to include as due to exposure to herbicides or as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a disability manifested by tremors of both hands, to include as due to exposure to herbicides or as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of this matter is with the RO in Oakland, California.  In October 2013, the Board remanded the claims on appeal for additional development. 

In April 2014, the Veteran submitted additional evidence with a waiver of initial RO consideration. 

The issues of entitlement to service connection for  peripheral neuropathy of the upper and lower extremities, hypertension, obstructive sleep apnea, and a disability manifested by tremors of the hands are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board finds that it is at least as likely as not that the Veteran set foot on land in the Republic of Vietnam and he was on board a ship that moored in Da Nang in the Republic of Vietnam, and discharged crew ashore for recreation, and is presumed to have been exposed to herbicides during that time. 

2.  It is presumed that the Veteran's diagnosed diabetes mellitus, type 2, is the result of herbicide exposure. 


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus as due to herbicide exposure are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary. Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).

Certain disorders, including type II diabetes mellitus, associated with herbicide agent exposure in service, may be presumed service connected.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during that service.  38 C.F.R. § 3.307 (2014). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  Service in the Republic of Vietnam includes service on the landmass or on the inland waterways. Haas v. Peake, 525 F.3d 1168 (2008).  Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.

Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam and a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service. VAOPGCPREC 27-97 (1997), 62 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for herbicide-related diseases.  Comments, 66 Fed. Reg. 23166 (May 8, 2001).

The Veteran claims that he served aboard the USS Vega from December 1967 to December 1968 and was exposed to herbicides during that time.  Specifically, he indicated that the ship was anchored in Cam Ranh Bay on several occasions, received supplies from the pier, and he had to go on station in the Tonkin Gulf.  He said on two occasions the ship was sprayed by a plane flying overhead.  He indicated that he was informed that the plane was spraying chemicals or herbicides to kill foliage and the pilot was emptying his tanks before landing at a nearby air force base.  The Veteran noted that after the two incidents of spraying from the plane overhead, he and his fellow service members had to wash down the ship. He indicated that he also took two trips upriver to a place called "white elephant" to get mail.  He indicated that on one occasion he was at a beach for swimming and a barbecue and that the USS Vega was anchored in Da Nang Harbor on several occasions. 

A review of the Veteran's service personnel records shows that he served aboard the USS Vega from January to December 1968. 

A March 2011 response from the National Personnel Records Center (NPRC) indicates that the USS Vega was in the official waters of the Republic of Vietnam from April 11, 1968, to April 22, 1968; from May 8, 1968, to May, 27, 1968; from July 4, 1968, to July 15, 1968; and from July 21, 1968, to August 2, 1968.  But the response indicated that there is no conclusive proof of in-country service. 

In October 2013, the Board remanded these matters for additional development of the deck logs from the USS Vega.

In November 2013, the National Archives and Records Administration provided Deck Logs from the USS Vega for dates in May 1968.  However, those records did not confirm that the Veteran had in-country service in Vietnam.  

In April 2014, the Veteran submitted additional Deck Logs from the USS Vega for dates in July 1968.  Specifically, they show that on July 9, 1968, the USS Vega was anchored in Cam Ranh Bay at 04-08 and that the ship's crew went ashore for recreation at 08-12.  On July 10, 1968, the Deck Logs show that the USS Vega was moored starboard side to Pier No. 2, deep water piers, Da Nang, South Vietnam at 08-12, through the next day, July 11, 1968.  The Veteran also submitted a document titled "Vegagram, a letter from the Captain, July 1968," which was signed by the captain, consistent with the Deck Logs.  In that letter, the Captain stated that "they entered the harbor at Cam Rahn Bay, and the crew headed for the beach.... The Officers and Chief Petty Officers edged out the crew in a close softball game while other Vegamen enjoyed swimming, snorkeling, and skin diving off the white sandy beaches surrounding the Bay."  The Captain continued stating that "the next day, Vega was moored to a pier at Da Nang.  This is unusual in itself in that we have always anchored out in the Da Nang harbor.  Because special Navy cargo teams from Da Nang were assigned to unload the Vega, we sent the crew off once again on a 'beach party.'"    

In this case, the Deck Logs from July 1968 show that members of the crew of the USS Vega went ashore in Vietnam, both in Cam Ranh Bay and in Da Nang, and in addition, that the USS Vega was moored in Da Nang, as opposed to being anchored out in Da Nang harbor.  Furthermore, the Veteran's assertions are consistent with the July 1968 deck logs of the USS Vega and the "Vegagram." Thus, the Board finds it is at least as likely as not that the Veteran set foot in Vietnam in July 1968.  There is nothing to refute the statements of the Veteran, and those statements are considered particularly credible in light of the information documented in the service personnel records and ship logs. 

Accordingly, the Board finds that exposure to herbicides is consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1116(f), 1154(a) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  Therefore, the Veteran is presumed to have been exposed to herbicides during service.  Furthermore, a VA medical record shows that the Veteran has a diagnosis of diabetes mellitus, type 2.  Thus, based on exposure to herbicides during service and current diagnosis, service connection for diabetes mellitus, type 2, is granted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309(e) (2014).


ORDER

Service connection for diabetes mellitus, type II, is granted.  


REMAND

The VA medical records associated with the claims file include only a single VA medical record, submitted by the Veteran, from the Baltimore VA Medical Center, printed in February 2011, showing that in addition to diabetes mellitus, he is diagnosed with tremor, sleep apnea, and hypertension.  The Board finds that a remand is warranted, as VA's duty to assist includes obtaining records of all relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2)(West 2014); 38 C.F.R. § 3.159(c)(2), (c)(3) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA). 

In addition, as the Board has determined that the Veteran has been exposed to herbicides in service and has granted service connection for diabetes mellitus, the Veteran should be provided a VA examination to determine whether he has confirmed diagnoses of the remaining disabilities on appeal and the etiology of any claimed disability that is present.  

To ensure that all due process requirements are met, and that the record is complete, the AOJ should, through provide the Veteran another opportunity to provide information or evidence pertinent to the claims for service connection remaining on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify all health care providers, VA and non-VA, that have treated him for peripheral neuropathy of the upper and lower extremities, hypertension, obstructive sleep apnea, or a disability manifested by tremors of the hands, and attempt to obtain records from each health care provider that he identifies and provides authorization.

2.  Obtain all outstanding VA medical records and associate them with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed peripheral neuropathy of the upper and lower extremities, hypertension, obstructive sleep apnea, or a disability manifested by tremors of the hands.  The examiner must review the claims file and must note that review in the report. All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information:

(a)  Is a diagnosis of peripheral neuropathy of the upper or lower extremities warranted?  If so, is it acute or subacute peripheral neuropathy?

(b)  Is any peripheral neuropathy of the upper and lower extremities at least as likely as not (50 percent or greater probability) related to presumed exposure to herbicides during service?

(c)  Is any peripheral neuropathy of the upper and lower extremities at least as likely as not (50 percent or greater probability) proximately due to or the result of service-connected diabetes mellitus?

(d)  Is any peripheral neuropathy of the upper and lower extremities at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus?

(e)  Is a diagnosis of hypertension warranted?

(f)  Is any hypertension at least as likely as not (50 percent or greater probability) related to presumed exposure to herbicides during service?

(g)  Is any hypertension at least as likely as not (50 percent or greater probability) proximately due to or the result of service-connected diabetes mellitus?

(h)  Is any hypertension at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus?

(i)  Is a diagnosis of obstructive sleep apnea warranted?

(j)  Is any obstructive sleep apnea at least as likely as not (50 percent or greater probability) related to presumed exposure to herbicides during service?

(k)  Is any obstructive sleep apnea at least as likely as not (50 percent or greater probability) proximately due to or the result of service-connected diabetes mellitus?

(l)  Is any obstructive sleep apnea at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus?

(m)  Is a diagnosis of a disability manifested by tremors of both hands warranted?

(n)  Is any disability manifested by tremors of both hands at least as likely as not (50 percent or greater probability) related to presumed exposure to herbicides during service?

(o)  Is any disability manifested by tremors of both hands at least as likely as not (50 percent or greater probability) proximately due to or the result of service-connected diabetes mellitus?

(p)  Is any disability manifested by tremors of both hands at least as likely as not (50 percent or greater probability) aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected diabetes mellitus?

(q) If it is determined that there is another likely etiology for any peripheral neuropathy of the upper and lower extremities, hypertension, obstructive sleep apnea, or a disability manifested by tremors of the hands, that should be stated.

4.  Then, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


